     Case 2:17-cr-00198 Document 426 Filed 09/17/20 Page 1 of 2 PageID #: 2185




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


JENNIFER BENSON,

                           Petitioner,

v.                                            CIVIL ACTION NO. 2:19-cv-00357
                                              (Criminal No. 2:17-cr-00198-10)

UNITED STATES OF AMERICA,

                           Respondent.


                                         ORDER


        This action was referred to United States Magistrate Judge Omar Aboulhosn

for submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636(b)(1)(B). On August 18, 2020, Magistrate Judge

Aboulhosn submitted his Proposed Findings & Recommendations [ECF No. 423]

(“PF&R”) and recommended that the court DENY Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody

[ECF. No. 370] and REMOVE this matter from the court’s docket. Objections to the

PF&R were due, at the latest, by September 4, 2020. Neither party timely filed

objections to the PF&R nor sought an extension of time.

        A district court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1)(C). This court is not, however, required to review, under a de
  Case 2:17-cr-00198 Document 426 Filed 09/17/20 Page 2 of 2 PageID #: 2186




novo or any other standard, the factual or legal conclusions of the magistrate judge

as to those portions of the findings or recommendation to which no objections are

addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

      Because the parties have not filed objections in this case, the court adopts and

incorporates herein the PF&R and orders judgment consistent therewith. The court

DENIES Petitioner’s Motion [ECF No. 370] and REMOVES this matter from the

docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                       ENTER:       September 17, 2020




                                          2
